Citation Nr: 0513434	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bone spurs and 
arthritis of the right foot.

2.  Entitlement to service connection for bone spurs and 
arthritis of the left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

There appears to be some confusion as to the issues on 
appeal.  In the March 2002 rating decision referenced above, 
the RO denied service connection for bone spurs and arthritis 
of both feet.  

In September 2002, the RO received the veteran's notice of 
disagreement with the denial of service connection for 
arthritis of both feet.  Here, it is noted that it appears 
that the veteran is using the terms "arthritis" and "bone 
spurs" interchangeably.  

In May 2003, the RO issued a Statement of the Case addressing 
which listed the pertinent issues as (1) whether new and 
material evidence had been submitted to reopen a claim of 
service connection for arthritis of the bilateral feet, and 
(2) entitlement to service connection for bone spurs of the 
bilateral feet.  It is unclear why the RO characterized the 
first issue as requiring the submission of new and material 
evidence.  

In June 2003, the RO received a VA Form 9 from the veteran in 
which she indicated that she wished to appeal the claim of 
entitlement to service connection for "bone spurs bilateral 
feet alone."  

Before the matter was certified to the Board, in a September 
2004 rating decision, the RO increased the rating for the 
veteran's service-connected left ankle disability from 10 to 
20 percent.  The issues of service connection for bone spurs 
and arthritis of the left and right feet were not addressed.

Nonetheless, in October 2004, the RO sent a letter to the 
veteran advising her that its September 2004 decision was 
considered a grant of benefits sought on appeal.  A 
Supplemental Statement of the Case issued in October 2004 
listed only the issue of entitlement to service connection 
for bone spurs of the right foot.  

A careful review of the record, however, reveals no 
indication that the veteran has withdrawn her claim of 
service connection for bone spurs and arthritis of the left 
foot.  Moreover, the Board can find no indication in the 
September 2004 rating decision referenced above that the 
claim of service connection for bone spurs or arthritis of 
the left foot was granted.  Thus, the Board must find that 
such matter remains in appellate status.  

In light of this confusion, and in order to conduct 
additional evidentiary development, the appeal will be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


REMAND

With the exception of August and September 1974 
hospitalization records obtained by her congressional 
representative from an Army hospital in Germany, the 
veteran's service medical records have not yet been located.  

A review of the record indicates that the RO has made 
unsuccessful requests for the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
The veteran, however, reports that she has been married 
several times, including during service, and has therefore 
used several different names.  These names are set forth 
above on the cover page of this Remand.  

More importantly, the veteran has reported that after her 
separation from service, she remarried twice, including to an 
active duty soldier, and therefore became his military 
dependent.  She indicates that her medical records were filed 
under his Social Security number.  In an October 2000 letter, 
the veteran provided her former husband's Social Security 
number.  

The veteran reports that her current husband is also a 
veteran.  It is unclear whether he was on active duty at the 
time they married.  In an April 2002 letter, she provided her 
current spouse's Social Security number.  

Under the VCAA, the duty to assist includes obtaining the 
veteran's service medical records.  Indeed, VA is required to 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records.  VA may only end these efforts if it 
is concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2) (2004).  In light of the additional information 
provided by the veteran regarding the location of her service 
medical records, additional action by VA is required.

Similarly, a review of the record indicates that the veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  Although the veteran has not specified 
the nature of the disabling condition for which she was 
awarded SSA disability benefits, the RO must attempt to 
obtain records from SSA prior to further consideration of the 
veteran's appeal.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2004); see also Tetro v. 
Gober, 14 Vet. App. 110 (2000) (holding that VA has a duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists).  It 
is noted that although the RO requested these records in 
April 1998, the SSA did not respond and no further attempt 
was made.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  Although the veteran was afforded a VA 
medical examination in December 2002, the nature and etiology 
of the veteran's claimed disability of the feet remains 
unclear.  Based on the foregoing, the Board finds that 
another VA medical examination and opinion is necessary.

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request copies of the veteran's service 
medical records, as well as any medical 
records pertaining to her period as a 
military dependent.  In making such a 
request, the RO should take into 
consideration that the veteran has used 
several names, as well as the fact that 
her records may be filed under the Social 
Security numbers of her current husband 
or her former husband.  All efforts to 
obtain such records should be documented 
in the claims folder.

2.  The RO should also contact the SSA 
and request a copy of any decision 
regarding the veteran's award of 
disability benefits, as well as any 
medical records in its possession.

3.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of her 
claimed bone spurs and/or arthritis of 
the right and left feet.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
bone spurs or arthritis of the right or 
left foot identified on examination is 
causally related to the veteran's active 
service, any incident therein, or to any 
service-connected disability, including 
her left ankle disability.  The report of 
examination should include a complete 
rationale for all opinions rendered.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




